Exhibit 10.14

FISERV, INC.

AMENDMENT TO EMPLOYEE STOCK OPTION AGREEMENT

Dear Participant:

You have previously been granted a stock option award, or multiple stock option
awards (collectively, your “Award”), pursuant to the Fiserv, Inc. 2007 Omnibus
Incentive Plan or the Fiserv, Inc. Stock Option and Restricted Stock Plan
(collectively, the “Plan”). Your Award gives you an option (the “Option”) to
purchase shares of common stock of Fiserv, Inc. (the “Company”) on the terms and
conditions set forth in the Award Memorandum relating to your Award, the
accompanying Employee Stock Option Agreement and the Plan.

This amendment (this “Amendment”), made as of February 19, 2015, modifies the
treatment of your Award in connection with your retirement. Capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in your Award or in the Plan. Please review this Amendment and sign and write
your name where indicated below to acknowledge and agree to the changes to your
Award.

 

1. Definition of Retirement. Notwithstanding anything to the contrary in your
Award, the following definition of Retirement will apply for purposes of your
Award:

“Retirement” means the cessation of service as an employee for any reason other
than death, Disability or termination for Cause if:

 

  (A) (I) you are at least 50 years of age and your age plus years of service to
the Company and its subsidiaries is equal to or greater than 70 (with at least 5
years of continuous service to the Company and its subsidiaries immediately
prior to such cessation of service) or (II) you are at least 55 years of age
with at least 5 years of continuous service to the Company and its subsidiaries
immediately prior to such cessation of service; and

 

  (B) you have provided for an orderly transition of your duties to a successor,
including by: (I) providing notice to the Company’s Chief Executive Officer (or,
if you are the Chief Executive Officer, to the Chairman of the Board of
Directors) of your consideration of Retirement sufficiently in advance of your
proposed date of Retirement; and (II) assisting with the identification and
selection of, and transition of your duties to, a successor ((I) and (II) being
referred to herein collectively as the “Specified Transition Requirements”).

If you meet the criteria in paragraph (A) above and you satisfy the Specified
Transition Requirements, your cessation of service will be deemed to be a
qualifying Retirement; provided that, the Compensation Committee may determine,
within 30 days after your cessation of service, that you failed to provide for
an orderly transition of your duties to a successor. By way of example only,
this could result from providing too short of notice or not providing an
adequate amount of transition assistance.

 

2. Vesting Following Retirement. Notwithstanding anything to the contrary in
your Award relating to vesting in connection with Retirement, the following
provisions will apply:

After your Retirement, the unvested portion of the Option shall continue to vest
on the normal vesting dates indicated in your Award as if you had not ceased to
be an employee. Notwithstanding the foregoing:

 

1



--------------------------------------------------------------------------------

  (A) If you receive written notification from the Compensation Committee that
you failed to provide for an orderly transition of your duties to a successor,
then any portion of the Option that is unvested as of the date of such
notification shall terminate as of such date.

 

  (B) If at any time following your Retirement, one of the following events
occurs (a “Post-Retirement Violation”), then any portion of the Option that is
unvested as of the date of such Post-Retirement Violation shall terminate as of
such date: (I) you commence employment of any kind (other than board or public
service, work for a not-for-profit or de minimis for-profit employment); (II)
you commence work of any kind for a Competitor, including as an employee, board
member, consultant or otherwise; or (III) you violate any post-employment
covenant applicable to you under any agreement in effect with, or policy of, the
Company or any of its subsidiaries, including without limitation those set forth
in your Option agreement.

For purposes of your Award, a “Competitor” means an individual, business or any
other entity or enterprise engaged or having publicly announced its intent to
engage in the sale or marketing of any Competing Product or Service. A
“Competing Product or Service” means any product or service that is sold in
competition with, or is being developed and that will compete with, a product or
service developed, manufactured, or sold by the Company. Competing Products or
Services as to you are limited to products and/or services with respect to which
you participated in the development, planning, testing, sale, marketing or
evaluation on behalf of the Company during any part of your employment with the
Company, or after the termination of your employment, during any part of the 24
months preceding the termination of your employment with the Company, or for
which you supervised one or more of the Company’s employees, units, divisions or
departments in doing so.

 

  (C) If, while your Award is outstanding, you commence employment or other work
of any kind following your Retirement, you are required to promptly provide
written notice to the Company of the name of your employer and the nature of
your position or other work.

 

  (D) If you receive any benefit under your Award after the date of a
Post-Retirement Violation, then you will be obligated to repay to the Company
the value of such benefit (with such value to be determined by the Company,
which may include a reasonable rate of interest) promptly following your receipt
of notice of such repayment obligation from the Company.

 

  (E) All determinations regarding whether you have engaged in a Post-Retirement
Violation shall be made by the Compensation Committee.

 

  (F) Without limiting any other provision of the Agreement, if a
Post-Retirement Violation described in (B)(II) or (III) above occurs following
Retirement, the Company shall be entitled to recover the value of any amounts
previously paid or payable or any shares (or the value of any shares) delivered
or deliverable to you pursuant to any Fiserv bonus program, this Agreement, and
any other Fiserv plan or arrangement.

Notwithstanding the foregoing, if you die after Retirement and prior to the date
the Option vests in full (and provided that a Post-Retirement Violation has not
occurred), then the Option shall become fully vested as of the date of your
death and shall remain exercisable in accordance with paragraph 4 below.

 

2



--------------------------------------------------------------------------------

3. Change of Control. The following provision will be added to your Award in
relation to a Change of Control:

If a Change of Control of the Company occurs after your Retirement and prior to
the date the Option has become vested in full (and prior to the occurrence of a
Post-Retirement Violation), and if the successor or purchaser in the Change of
Control does not either assume the Company’s obligations with respect to the
Option or provide a substitute award, then the Option shall vest in full
immediately prior to the date of such Change of Control.

 

4. Deadline for Exercise Following Retirement. Notwithstanding anything to the
contrary in your Award relating to the exercise of your Award in connection with
your Retirement, the following provisions will apply:

If the reason for your termination is Retirement, then you are entitled to
exercise the Option to the extent vested and per the terms contained in your
Award until the earlier of (A) 5 years following your Retirement or (B) the
normal expiration date of the Option; provided that, if you either receive
notice under subsection (2)(A) above that you have failed to provide for an
orderly transition of your duties to a successor or a Post-Retirement Violation
occurs, then, notwithstanding the foregoing, you will be entitled to exercise
the Option to the extent vested as of the date of such notice or Post-Retirement
Violation, as the case may be, and per the terms contained in your Award only
for the post-termination exercise period that applies to the Option upon a
termination other than as a result of death, disability, Retirement or for Cause
(the “Regular Exercise Period”) (if any time period is remaining) unless the
Compensation Committee expressly permits such exercise for a longer period. If
the Regular Exercise Period has expired as of the date of the Post-Retirement
Violation, then the Option shall immediately terminate on such date.
Notwithstanding the foregoing, if such Post-Retirement Violation consists solely
of the action described in subsection (2)(B)(I) above, then you will be entitled
to exercise the Option to the extent vested as of the date of such
Post-Retirement Violation and per the terms contained in your Award for 90 days
following the date of such Post-Retirement Violation, but not beyond the
Expiration Date. If you die following your termination and before your
post-termination exercise period has expired, then your executor, the
administrator of your estate, or your beneficiary may exercise the Option within
one year after your death (subject to the normal final expiration date of the
Option).

 

5. Post-Employment Covenants. The language of the relevant portion of the
confidential information, non-competition and related covenants section of your
Option Agreements is hereby amended to read as follows:

For a period of 12 months following the termination of your employment with
Fiserv (or, in the case of Retirement, for a period of 12 months following the
later of (x) the date of the last restricted stock unit vesting event following
Retirement or (y) the latest date upon which you are entitled to exercise an
option following Retirement (in either case, assuming no Post-Retirement
Violation)), you will not: (A) perform duties as or for a Competitor, Client or
Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the

 

3



--------------------------------------------------------------------------------

inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law.

 

6. Other. Except for the changes set forth in this Amendment, your Award remains
in full force and effect.

By signing below, you acknowledge your acceptance of, and agreement to be bound
by, this Amendment to your Award.

 

Fiserv, Inc. Participant By:

 

 

Name: Signature Title:

 

Print Name

 

4